Title: To Thomas Jefferson from James Madison, 9 May 1789
From: Madison, James
To: Jefferson, Thomas



Dear Sir
New York May 9. 1789

My last was of the 29th. March. A few days ago I had the pleasure of yours of the 12. Jany. I thank you for your attention to the works of the Abbè Barthelemy and the Marquis Condorcet, and wish much that your attempts to procure me a genuine copy of the King of Prussia’s writings may succeed.
I send you herewith the first No. of the Congressional Register, which will give you some idea of the discussions in the new Legislative. You will see at once the strongest evidences of mutilation and perversion, and of the illiteracy of the Editor. The following Nos. shall go after it, as conveyances occur, unless they should be found wholly unworthy of it. The deliberations of the H. of Representatives have been cheifly employed on the subject of an Impost. Opinions have been considerably divided on the quantum of duties that would be practicable, and in some instances on the ratio of different duties likely to operate differently in different States that would be just. In general the interests and ideas of the Northern and Southern States have been less adverse than was predicted by the opponents or hoped by the friends of the new Government. Members from the same State, or the same part of the Union, are as often separated on questions from each other, as they are united in opposition to other States or other quarters of the Continent. This is a favorable symtom. The points on which most controversy has been raised are 1st. The duty on molasses. 2. The discrimination between nations in, and those not in treaty. The arguments against what appears a proportionate duty on molasses to that on rum, turned on its disproportion to the value of the article-the effect on the trade in it which yields the only market for certain exports from the Eastern States-the effect on the fisherys in which both rum and molasses are consumed, and finally the effect on the poor in that part of the Union where the latter enters into their ordinary diet. The opposite arguments have been that a proportion to the duty on rum was essential to the productiveness of the fund as well as to the rules of justice as applied to different States, some of which consume foreign and some country rum, that if the proportion was not violated the trade in molasses could not be affected, nor the distilleries injured, that the effect on the fisheries would be too small to be felt, and that the poor who consume molasses would escape the burden falling on the poor  who consume sugar. By the inclosed printed resolutions you will see the rates on these articles as they yet stand. It is not improbable that further efforts will be made to reduce that on Molasses. Some of the other rates have been altered since they were printed! I do not note them because they are not yet in their final State. It will become a serious question whether a general reduction of the rates shall be made or not, on the idea of the danger of smuggling. The discrimination between Nations in and not in Treaty, has given birth to three distinct and urgent debates. On the last the minority was very small for putting G. B. at once on the same footing with the most favored nation. This policy tho’ patronized by some respectable names is cheifly abetted by the spirit of this City, which is steeped in Anglicism. It is not improbable from the urgency of its representative that a further effort may be yet made.
Not knowing how far the present conveyance may be a certain one I decline, on reflection, inclosing the Register untill a more direct opportunity offers when I will add sundry matters which I have not time now to put in Cypher.—Inclosed is the speech of the President with the address of the House of Representatives and his reply. [You will see in the caption of the address that we have pruned the ordinary stile of the degrading appendages of Excellency, Esqr. & c. and restored it to its naked dignity. Titles to both the President and vice President were formally and unanimously condemned by a vote of the House of Representatives. This I hope will shew to the friends of Republicanism that our new Government was not meant to substitute either Monarchy or Aristocracy, and that the genius of the people is as yet adverse to both.]—Accept my ardent wishes for your happiness. Yrs. affectly.,

Js Madison Jr

